DETAILED ACTION
This is the fourth Office Action regarding application number 15/572,416, filed on 11/07/2017, which claims foreign priority to PO P.412250, filed on 05/08/2015.
This action is in response to the Applicant’s Response dated 01/06/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1 and 3-12 are currently pending.
Claim 2 is cancelled.
Claim 12 is new.
Claims 10 and 11 are amended.
Claims 3-8 are withdrawn.
Claims 1 and 9-12 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 01/06/2022 have been carefully considered but 
The applicant argues that the examiner does not appreciate that the ZnMgO layer is on top of the ZnO rods (and that Liu simply adds a layer to cover a portion of its ZnO rods), or that the ZnMgO layer has a column growth mode upon ZnO nanostructures (and that Gao does not disclose the two-layer structure) (Remarks 9).
The examiner is unconvinced by the applicant’s arguments. First, explicitly illustrates that the ZnMgO layer is “on top” of the ZnO rods. Further, claim 1 requires that the ZnO nanostructures are covered with a ZnMgO layer, and this doesn’t necessarily even require the ZnMgO layer be on top as applicant stated. (The examiner recommends more specific amendments to claim 1 that define the structural arrangement and layering illustrated in Figure 3 of the applicant’s drawings.)
Second, the rejections stated that “ZnMgO nanowires comprise column shape”, and that this is interpreted to read on the claimed “column growth mode”. If the applicant desires some different interpretation, then claim amendments more specific to the particular arrangement of the layer are recommended. Claim 1 does not clearly recite any sort of two-layer structure.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a layer comprising ZnO and ZnMgO”, “a layer of ZnO nanostructures” and “a ZnMgO layer”. The examiner objects to the language and .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over GAO (US 2010/0180950 A1) in view of LIU (“Heteroepitaxial growth and spatially resolved cathodoluminescence of ZnO/MgZnO Coaxial Nanorod Arrays”) and FEUILLET (US 2013/0122650 A1).
Regarding claim 1, Gao discloses on figure 15 a photovoltaic (PV) cell structure [100], containing
 a p-type semiconductor substrate [140] (p-type silicon [140]) with bottom electric contact [160] (electrical contact [160]), with 
a layer comprising ZnO and ZnMgO covered with a transparent conductive layer 
an active layer characterized in that the active layer is a Si/ZnO/ZnMgO junction (junction between p-Si [140] and junction n-ZnO/n-ZnMgO, ¶0082-0083), 
wherein the ZnMgO layer has a column growth mode upon ZnO nanostructures (ZnMgO nanowires comprise column shape, ¶0084), 
wherein a nucleating layer for growing ZnO nanostructures is a layer of ZnO nanoparticles (ZnO nanowire array were grown on ZnO nanoparticle seeded substrate, ¶0043).
Gao fails to teach that the layer comprises a layer of ZnO nanostructures of the height of 100 nm to 2000 nm being covered with a layer of ZnMgO layer from 1 nm to 2000 nm thick. GAO 
Liu discloses a ZnO/MgZnO coaxial nanorod semiconductor array analogous to the ZnO/ZnMgO nanowire semiconductor array of Gao, wherein the nanorod semiconductor array is applicable to optoelectronic applications (Abstract; Introduction, ¶2). Said array comprises a layer of ZnO nanorods with a height of 2 microns (or 2000 nm) covered with a layer of MgZnO with a thickness of 10 to 25 nm (Results and Discussion, ¶2). The nanorod semiconductor array of Liu is suitable for the intended purpose as the layer of Gao. 

    PNG
    media_image1.png
    420
    464
    media_image1.png
    Greyscale

Thusly, it would have been obvious to one having ordinary skill in the art to form the layer of Gao as the array of Liu since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C. Moreover, one of ordinary skill would have reasonable expectation of success in doing so since both references are drawn to nanorod arrays of ZnO/MgZnO nanorods.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over GAO (US 2010/0180950 A1) in view of LIU (“Heteroepitaxial growth and spatially resolved cathodoluminescence of ZnO/MgZnO Coaxial Nanorod Arrays”) as applied to claim 1 above, and further in view of FEUILLET (US 2013/0122650 A1).
Regarding claims 10-12, the combination of GAO and LIU teaches or would have suggested the photovoltaic cell structure of claim 1, but does not disclose expressly that the ZnMgO layer is from 200-2000 nm thick (claim 10), 1000-2000 nm thick (claim 11), or has a thickness of 200, 1000, or 2000 nm (claim 12). LIU only tests examples having a thickness between 10-25 nm.
FEUILLET teaches ZnMgO layers applied to ZnO nanowires having a thickness of 50-500 nanometers (paras. 109-110). FEUILLET describes variables that can be selected to affect the thickness of the layer such as implantation dose, implantation energy, annealing temperature, and annealing time (e.g., para. 177). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify GAO and provide for thicker ZnMgO layers as taught by FEUILLET through the obvious selection of result effective variables to accomplish thicknesses within the ranges and values claimed, and construct a suitable heterostructure useful in an optoelectronics device with a reduced number of growth steps (FEUILLET, paras. 117 and 122). FEUILLET’s range of 50-500 nanometers reads on the values of claims 10 and 12, and therefore are found prima facie obvious. Claim 11’s range of 1000-2000 nm would also be obvious to skilled artisans as achievable and desirable simply by selecting the appropriate growth conditions to produce the claimed layer thickness range as instructed by FEUILLET’s disclosure. MPEP 2144.05(II)(A).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao and Liu as applied to claim 1 above, and further in view of Yao et al. (US 20100252103), hereinafter referred to as Yao.
Regarding claim 9, modified Gao discloses all of the limitations as set forth above. Moreover, the modified Gao teaches that the transparent conductive layer is MgO (MgO layer surrounding ZnMgO nanowire, Gao, Fig 15, ¶0083).
Modified Gao fails to teach that the transparent conductive layer is a ZnO:Al layer.
Yao discloses a transparent adhesion layer analogous to the transparent conductive layer of modified Gao, wherein the transparent adhesion layer includes an electrically conductive material for a photoelectric element (Abstract, ¶0027). The reference recognizes the equivalency of ZnO:Al (AZO) and MgO electrically conductive materials (¶0027). Thusly, it would have been obvious to one of ordinary skill in the art to substitute the MgO of modified Gao with AZO since the prior art recognizes their equivalency as electrically conductive materials for photoelectric devices. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.

Conclusion
No claim is allowed.
The following prior art is not relied upon but considered pertinent to the Applicant’s disclosure: ***.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
The Applicant’s amendment necessitated the new ground(s) of rejection THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721